DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20190218322; effective filing dates 9/27/2016 and 4/24/2017).
Park discloses a methacrylic dope solution composition for a protective film of a polarizing plate, wherein the dope solution is solvent cast to form the protective film.  Concerning claims 1 and 2, Park discloses the dope solution comprises a methacrylic copolymer that is formed from two or more monomers (A) that include methyl methacrylate and a methacrylate such as ethyl methacrylate and the like (para. 0070) and an N-substituted maleimide (para. 0073), wherein the methacrylic copolymer has a Tg of at least 110°C (para. 0022-0074 and 0076-0077).  Regarding claim 3, the alkyl methacrylate (i.e. methyl methacrylate) monomer is at 75 wt% to 95 wt%, wherein a mixture of alkyl methacrylate monomers has 90 to 99 wt% methyl methacrylate monomer and 1 to 10 wt% of the other alkyl methacrylate monomer, and 1 to 15 wt% of the N-substituted maleimide monomer (para. 0074 and 0076-0077).  Examiner notes that there is no stearyl methacrylate which would meet the instant limitations.  With respect to claim 4, the molecular weight of the polymer is at least 400000 g/mol (para. 0089).  Concerning claim 5, the composition can further include a core/shell graft copolymer (para. 0104-0124).  With respect to claim 6, the dope includes an organic solvent (para. 0092-0095).  
Regarding claim 7, the solvent is specifically methylene chloride (solubility parameter of 7.1) and an alcohol such as methanol (solubility parameter of 22.3) or ethanol (solubility parameter of 19.4), wherein the methylene chloride is found at a content of 80 to 99 wt% and the alcohol is found at a minor component of 1 to 20 wt% (para. 0095).  Concerning claim 8, the dope is solution casted onto a substrate and the solvent is evaporated (para. 0061).  With respect to claims 9-15, the dope is solution casted onto a polarizer to form a protective film for the polarizer at a thickness of 20 to 140 microns, wherein the polarizer is used in a display device (para. 0125-0139).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park et al. (WO 2018/062784).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783